EXHIBIT 10.4
 
STOCK FORFEITURE
 
February 14, 2020
 
The undersigned holder of options of Terra Tech Corp., a Nevada corporation (the
“Company”) is the holder of 275,000 non-qualified stock options to purchase
shares of common stock of the Company, which such stock options may be vested or
unvested as of the date hereof (“Company Options”). The undersigned desires to
forfeit and have the Company cancel the Company Options (the “Forfeited
Options”) effective as of the date set forth above (the “Effective Date”).
 
NOW, THEREFORE, the undersigned represents, warrants and agrees as follows:
 

1.On the Effective Date, the Forfeited Options shall be cancelled and retired by
the Company and shall be of no further force or effect, and the undersigned
agrees that no payment by the Company to the undersigned shall be made with
respect thereto.

 

 

2.The undersigned hereby acknowledges that the Company will cancel the Forfeited
Options on the books and records of the Company.

 

 

3.The undersigned represents and warrants to the Company that the undersigned
holds good and valid title to the Forfeited Options, free and clear of all
liens, encumbrances, pledges, interests, and adverse claims whatsoever.

 
[Signature page follows]
 



 
1

  

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand and seal as of the
date first set forth above.
 

 

 By:

/s/ Michael Nahass

 

 

 

Michael Nahass

 

 
 

Accepted and Acknowledged:
 
 
 
TERRA TECH CORP.
   By:
/s/ Derek Peterson
Name:
Derek Peterson
 Title:
CEO
 

 
[Signature Page to Stock Forfeiture Agreement]

 


 
2

 